Title: To Alexander Hamilton from Robert Morris, 15 January 1796
From: Morris, Robert
To: Hamilton, Alexander



Alexander Hamilton Esqre
Phila 15 Janry 1796
Dear Sir

I wrote to you on the 16 Novr & on the 18th Decemr. You have not acknowledged the receipt of either of those letters, but as they were sent by Post I must suppose they got to your hand. Should that be the Case and any part of the Contents are not satisfactory, explain yourself freely, for I am entirely disposed to act in conformity with your desires in the business depending between us. I expect soon to hear of Mr. Marshalls Arrival in London & perhaps Mr Church and he may adjust the business for us.
I am very Sincerely Dr Sir   Yours

RM

